Title: To George Washington from Lieutenant Colonel Anthony Walton White, 26 June 1778
From: White, Anthony Walton
To: Washington, George


                    
                        Sir,
                        Robins Tavern [N.J.] 12 oClock [26 June 1778]
                    
                    I received a letter this morning from Col: Harrison—with your Excellencys directions respecting the Mate, & two Privates left with Capt. Stevenson, & have inclosed his Promise which contains his, & the Privates Names. Col: Hamilton has ordered me to ⟨put⟩ my detatchment under the Command of the Marquis De la Fayett—as every inteligence will be given to him, I suppose he send to your Excellency as occasion may require, I should be glad Col: Moylan may be informed of my detachment being with the Marquis, & Major Clows with Genl Scott, I am your Excellency’s Most obedt H: Servt
                    
                        Anthy W: WhiteD.C.L.D
                    
                